Title: To James Madison from Henry Clay, 10 April 1809
From: Clay, Henry
To: Madison, James


SirKentuckey Frankfort 10 Apri⟨l 18⟩09
Mr Boyle haveing accepted the office of Judge of the court of Appeals of this state, I presume it will become necessary immediately to appoint Govr of the Illenois Territory in his stead. N Edwards Esqr Cheif Justice of our court of appeals is desirous of filling this vacancy, and it is with pleasure that I bestow my suffrage on his recommendation. The Honorable appointments which this gentleman has held (first a Judge of our Superior courts and then promoted to his present station [)] evince how highly he is estimated amongst us. In these he has acquitted himself with great ability and general satisfaction nor can a dou⟨bt ex⟩ist of his entire fitness for the office in question. I am Sir Yr Ob. servt
Henry Clay
